ORDER

PER CURIAM.
Appellant, Christopher Booker, appeals the judgment of conviction entered by the Circuit Court of St. Louis County after a jury found him guilty of three counts of delivery of a controlled substance, RSMo section 195.211 (Cum.Supp.1993). We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of conviction is supported by substantial evi*201dence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).